department of the treasury internal_revenue_service washington d c tak exempt and government entities givision release ee ejease date date uil code dollar_figure so contact person identification_number contact number employer_identification_number form required to be filed tax yeara all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days ta file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certaln identifying information please read the enciosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletione you do net need to take any further action in accordance with cade sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how thie determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is f you have any questions about your sincerely robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person dentification number contact number fax number employer_identification_number uil nos dollar_figure dollar_figure tax_exempt_and_government_entities_division date legend a name of applicant b state c name of llc d name of supported_organization e name of organization f name of director g name of director h name of director name of director j name of director k state l name of project m name of project i n name of consulting organization o name of organization p name of organization z date dear we have considered your application_for recognition of exemption from federal_income_tax under intemal revenue code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issue sec_1 does a who conducts housing activities in the state of b and has entered into a contract with c and other related parties qualify for exemption under sec_501 of the cade letter cg name of applicant employer_identification_number if ais exempt is it a supporting_organization as described in sec_509 of the code facts form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was submitted date information submitted with the application indicates that a was incorporated in the state of b onz ais located in k a is requesting exemption as a public charity under sec_509 of the code schedule d of form_1023 states a will be supervised operated and controlled by one or more publicly supported organizations described in sec_509 or sec_509 the supported_organization is d the articles of corporation states a is organized to e e develop and implement housing solutions for people with developmental disabilities that improve their quality of life and to provide support and assistance as needed to oversee and manage such housing solutions support the housing activities of its sole member e an k nonprofit corporation in the state of b operate exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended or corresponding provisions of any future united_states internal revenue law code and e engage in any lawful act activity or business not contrary to and for which a nonprofit corporation may be formed under chapter dollar_figure of the revised code of b and to have and exercise all powers rights and privileges conferred by the laws of on nonprofit_corporations as its board may any time and from time to time deem advisable the articles of incorporation list f g h and j as the initial directors a filed articles of amendment with the state of b changing the sole member to d the amendment was the result of the fact that e did not receive exemption as an organization described under sec_501 e did merge with d the articles of merger list d as the surviving entity no documentation was submitted to the internal_revenue_service showing that the merger was approved by the internal_revenue_service letter cg name of applicant employer_identification_number sec_1 of the bylaws states the sole member shall be d sec_3_1 of the bylaws states that the directors shall be elected at the annual meeting of the member sec_9_3 of the bylaws states that the corporation intends to qualify for federal tax exemption as a sec_501 organization through a group_exemption_letter issued to the member a submitted a letter dated date that states they planned to be part of a group ruling along with the other subsidiaries but withdrew their request once they were informed that the internal_revenue_service does not issue group rulings for organizations that conduct housing activities f is the president and h is the secretary and treasurer h does serve in a part-time role as director of finance of d at the end of g and were not eligible to serve on the board since they were no longer board members of d two individuals that have no business_interest in c on date they were replaced by in the state of k and was granted exemption under section d was formed on c of the code as an organization described in sec_509 and sec_170 presently d is operating in states to provide affordable community housing solutions for individuals with developmental disabilities a is the first nonprofit subsidiary that d is activating ina state d expects to activate additional state-specific nonprofit subsidiaries as the success of its business strategy continues to grow d created this organization to enhance its ability to obtain additional affordable housing grants in b while being a b nonprofit corporation is not mandatory for receiving affordable housing grants the state agencies prefer to contract with a locally formed nonprofit corporation thus far d has received ali the grant funding and performed all of the housing activities in making affordable community-based housing available to individuals with developmental disabilities there are two support services that are needed which are i housing services that provide access to and management of homes and i supporting living services that provide the support and resources to enable individuals with disabilities to live in the residential communities a is to provide the necessary housing services needed to locate renovate and manage homes in neighborhoods selected by individuals with developmental disabilities in the state of b a will also work closely with the providers offering supportive living services to individuals the providers are most often state and local agencies such as the division of developmental disabilities the housing activities will be conducted by d until a receives tax exempt status the housing activities conducted by d are separated into two projects l proiect and m project il d received two grants from governmental agencies for dollar_figure project the grants will be used for the purchase and renovation of two homes to serve seven individuals with developmental disabilities in d received two dollar_figure tn fund and dollar_figure grants from letter cg name of applicant employer_identification_number government agencies to fund project the grants will be used to purchase and renovate four homes to serve individuals with developmental disabilities d holds title to six properties in the state of b and will transfer the titles to a after they receive tax exemption a plans to apply for more grants to purchase additional homes in addition d was awarded operations and maintenance o m funding from the state of b for both projects the o m funds are available to supplement the rent revenue to cover reimbursement for operation and maintenance_expenses incurred by d to manage and maintain the homes acquired through the grants from the quarter of through the quarter of d received dollar_figure o m funds funds from the o m vouchers were used for off-site management repairs and maintenance accounting insurance and utilities some funds were allocated for reserves once ais exempt they anticipate applying for hud funded home investment_partnership program grants which are administrated by the state of b and other participating cities and counties the home program grants are limited to a fixed dollar amount per house about dollar_figure in after a has secured funding to acquire single-family residential homes within an appropriate price range the potential houses are selected from the general housing market by individuals with developmental disabilities once the home is selected it will be acquired by a a will then work with the case manager and the service provider to renovate and modify the home to meet the needs of the individuals this may include widening doorways or creating an accessible bathroom once the home is ready for occupancy a enters into a lease agreement with the individuals with developmental disabilities and dollar_figure in grants in the financial data on page of the form_1023 application shows dollar_figure and projected rental income for and is dollar_figure respectively total expenses for and are dollar_figure - ina reply to our letter dated date a stated that the excess revenue will be used to purchase and renovate homes this would include i sellers of the homes being purchased ii title company and other parties needed for closing on the purchase of the homes iii architect developing and renovation plans iv contractor doing the renovation as selected through an open bid process v for an administration fee in awarding its grants and vi d as the developer of the project d serves as the sponsor and developer of both projects this means that d receives a payment from governmental agencies for its services as the developer of the project the budgets for project and project include developers’ fees for dollar_figure the developer fees are payment for the services needed to design develop and implement the specific project approved under an awarded affordable grant this would include activities needed to submit an application negotiate the terms of the grant contracts coordinate the services of the architect and contractor needed to renovate a home once it is acquired coordinate with the providers that will be supporting the individuals with developmental disabilities to ensure the homes meets their needs and comply with the terms of the grants by fespectively ‘and dollar_figure letter cg name of applicant employer_identification_number n entered into submitting the needed reports to the grant funders these activities will be conducted by d in our letter dated date we asked who will manage the homes and if any of the board members or their related entities will provide goods or services to a a stated that d will manage the homes even though a d are located in k they have the resources to manage properties in b whois the vice president housing and development is responsible for overseeing the activities and does travel to b and other states where d owns property is a paid employee of d they did retain a local property manager to provide support for after hours and emergency issues arising in the homes they also stated that none of the board members or their related_organizations provides any services to a formed n to provide lega and business support services to social enterprises a contract with to serve as vice president housing development and received a monthly stipend of dollar_figure the contract was to run until date however it was terminated on date the services provided by n through was development of the affordable housing grant activities needed to support the housing social venture for individuals undertaken by d is also responsible for performing or overseeing the legal work needed by d in pursuing its tax exempt_activities on date c entered into a management_contract with d to provide management support services for all of the properties owned by d including the six located in b the services provided to d are separated into two categories housing services and accounting services the housing services involves property acquisition services needed to purchase renovate reconstruct or construct the homes and property management support services needed to lease and manage the homes accounting services will include bookkeeping services bank account and fund management services and affordable housing grant and other financing reporting services needed to support the operations of the homes during the term of the agreement d will paycdollar_figure and dollar_figure organizations to provide housing services to their properties c provided these services to d during but did not charge any fees f the president and director of a is the owner of o o provides sales and marketing support toc serves as the vice-president business development for c the compensation paid_by c too is commission based f is responsible for representing c with service providers that provide residential support services to individuals with developmental disabilities and with state agencies that fund such services in their letter dated date a stated f is compensated by d through o in their letter dated date a stated that under such an arrangement f per month per home for accounting services d did not consider any other per home per month for housing services f served as president of p a c arganization since p owned and operated a number of group homes that were intermediate care facilities for individuals with mental retardation that were licensed by k traded company the funds received in the sale were transferred to d in p sold its group homes to an unrelated publicly p is still in existence as letter cg name of applicant employer_identification_number a subsidiary of d and f still serves as it president earlier e merged into d on g has served on the board_of d and has been involved in the activities of d since this includes the transition_period from a residential service provider to a support organization for individuals with developmental disabilities for each party to individuals with disabilities d approached c to assist in the development of its housing activities the development of the housing activity arrangement between c and d was accomplished on an arm's length transaction through negotiation of independent legal counsel the file contains monthly financial reports submitted by c to d that include a quarterly housing report submitted by c to d a copy of the annual report submitted by d to the governmental agencies a copy of the quarterly o m reports for both projects submitted by d to the governmental agencies and a copy of the approved reimbursement requests submitted to the governmental agencies to obtain funding for the capital expenditures_for both projects the reimbursement requests that were filed on the voucher distributions contain numerous invoices all addressed to c and some included g as the care of person was addressed to c and listed d as the dba developers fees for l in was dollar_figure developer fees for m in were they simply said that it was paid to d they also stated that there is no supporting documentation in any of the reports submitted for the developers fees earned address for c is the same as a c allows d to use one of their suites at no charge since the office space they use is minimal when we tried to get a breakdown of the fees in some instances it also the the the o m voucher shows that l received payments include insurance real_estate_taxes maintenance and offsite management the financial data for e shows that they paid c and m received dollar_figure in this is not broken down into letter cg name of applicant employer_identification_number the different subsidiaries management fees and dollar_figure is 1-irc it also shows dollar_figure ‘in other payables to c for accounting and deferred developers’ fees for m law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private sharehoider or individual sec_1 c -1 a of the regulations states in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 c of the code sec_1 c -1 c of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it in better business bureau of washington dc the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number of importance of truly exempt purposes tates 326_us_279 inc v un in leon a beeghly v commissioner organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization provided that where an exempt t c mail in church by respondent 765f 2nd cir the petitioner was denied exemption because the principal activity consists of mailing its literature which focuses on the ministry james e ewing inc pe tioner v commissioner of internal revenue services letter cg name of applicant employer_identification_number to individuals throughout the united_states the petitioner has sent out over big_number pieces of mail the literature petitioner mails is procured through twentieth century advertising agency inc advertising rev ewing and rev mcelrath are the sole shareholders of advertising advertising does not print the material itself instead it subcontracts the work out and bill petitioner the subcontractor's price plu sec_15 commission it was determined that the organization was formed to benefit the officer of the organization and their exemption was revoked v c issioner t c m the court found that one of in salvation reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net eamings would not inure to the benefit of a private individual its founder in 670_f2d_104 cir the court affirmed the tax court's decision that held that the organization supplied no évidence showing that the payments to its controlling members were reasonable and the court also found that the potential for abuse created by the family’s control of the organization required open candid disclosure of facts in the schoger foundation vv commissioner of internal_revenue_service 76_tc_380 the court held if one of the purpose of an organization's activities is substantial and non- exempt eg commercial the organization will be denied exempt status under sec_501 even if its activity also furthers an exempt_purpose in p p l scholarship v commissioner t c an organization operated bingo ata bar for the avowed purposes of raising money for scholarships the board inciuded the bar owners the bar accountant also the director of the bar as well as two players the board was self-perpetuating the court reasoned that since the bar owners controlled the organization and executive director of the nonprofit corporation was also a shareholder and president of h c tour a travel agency the foundation used h c tours exclusively for all travel arrangements the foundation did not solicit competitive bids from any entity other than h c tours in holding the foundation not to be exempt the court stated when a for profit organization benefits substantially from the manner in which the activities for a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of c even ff it furthers other exempt purposes letter cg name of applicant employer_identification_number in est of hawaii v c issioner 74_tc_1067 several for profits est corporations exerted significant indirect control_over est of hawaii a non profit entity through contractual arrangements the tax_court concluded that the for-profit entities were able to use the nonprofit as an instrument to further their for-profit purposes neither the fact that the for-profit lacked structural contro over the organization nor the fact that the amounts paid to the for-profit organization under the contracts were reasonable affected the court's conclusion that est of hawaii did not qualify as an organization described in sec_501 of the code revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of common_stock that paid no dividends of a corporation controlled by the foundation's creator and his family which prevented it from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_504 c of the code revrul_70_186 1970_1_cb_128 it was found that it would be impossible to accomplish the organization's charitable purposes of cleaning and maintaining a lake without providing benefits to certain private property owners in the quantitative sense to be incidental the benefit to pnvate interest must not be substantial in the context of the overall public benefit conferred by the activity application of law sec_501 of the code and sec_1_501_c_3_-1 of the regulations sets forth two requirements for qualification for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 of the code because a's articles of incorporation state purposes described in sec_501 of the code and upon dissolution all assets will go to organizations that are exempt under sec_501 of the code you pass the organizational_test you must however satisfy the operational_test the key requirement is that an organization be operated exclusively for one or more purposes describe in sec_501 of the code reg c -1 c clarifies that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals submitted your organization inures to the private benefit of c f and g and is not operating exclusively for purposes described in sec_501 c of the code there are a number of various entities that are related to the applicant that have some influence in our decision d is the supported_organization and was formed in and given tax exemption under sec_501 of the code in they are conducting all of the based on the information_letter cg name of applicant employer_identification_number activities and receiving the grants until a qualifies for tax exemption c is the for profit entity that has entered into a management service_contract with d to provide a number of housing services p is a tax exempt entity that initially funded d since p owned and operated a number of group homes that were intermediate care facilities for individuals’ with developmental they sold the homes to an unrelated party and donated the funds to d disabilities ink better business bureau v united_states supra in your letter dated date you stated that none of the board members or their related for profit entities provides any services to a except for f who is the executive director of d and will also serve as a board member of its subsidiaries including this organization however during the development of the application we found this not to be the case f g and have all taken an active role in the development of the supporting_organization and the supported_organization and have a financial interest in a number of related for profit entities gis the founder of c and was an orginal director of a in 2004g became president of e a subsidiary of d e was formed as a separate corporation to protect d from the business risk arising from owning real_estate that is leased to individuals with developmental disabllities e applied for tax exemption as a supporting_organization and subsequently withdrew their in application when we proposed to deny them exemption e then merged with d d was the surviving entity the internal_revenue_service was never officially notified of the merger he was no longer eligible to serve on the board at the end of because he was no longer on the board_of d it is not clear the role that he has in e however a d share the same offices as c g left after he had established a long-term relationship withd since a d share office space with c and there are common board members between c dit appears that d a were both formed to service the purposes of c and its’ owner f serves as a board member and president of a f also serves as president and executive director of d in her role as executive director she spends about hours a week overseeing its grant funding and other charitable activities she is not compensated by a but does receive an annual salary of dollar_figure from d the balance of her time is spent as a business consultant for o which she is the owner o provides sales and marketing support to c under such an letter cg name of applicant employer_identification_number arrangement f serves as vice-president of business and development for c on a part-time basis the compensation paid_by c to o is commissioned based the commissions are based on her efforts in acquiring new homes for housing individuals she works at least hours per week for c and is active in promoting the business of c she is responsible for representing c with service providers that provide residential support services to individuais with developmental disabilities and with state agencies that fund such services president of the other subsidiaries hence the more homes the d acquires the more homes c will manage the higher her commission will be lis the vice president of a and also serves as the vice president housing development for d is not compensated by a but does earn a salary from d for overseeing the day-to-day operation of the community housing business the balance of his time is spent through his company n entered into a contract with d to serve as vice-president housing development and received compensation of dollar_figure the contract was signed on date and was to continue until date the arrangement was terminated at the end of to allow to serve directly as vice president housing development overseeing the same activities that were previously provided through n similar to church by mail v commissioner supra your organization was formed for the benefit c n o and their respective owners formed n to provide legal and business support services to social enterprises n she is also the for control is an important factor in determining whether an organization operates for the benefit of private interests similar to the organizations in p l l scholarship v commissioner supra and revrul_67_5 evidence shows that a is controlied and influenced by fg and a was formed by d and appoints its board members f g and were all initial board members of d and a provides services for c and is compensated on a commission from c longer on the board he provides free space to d and all of their subsidiaries including a also the president of e which merged into d reside ink members that reside in b at the present time only f is on the board_of d she is also the president of a and even though g is no there is no evidence in the file that they attempted or considered having board he is it should be nated that all of the board members even though a is conducting a charitable activity the private benefit to the related parties is substantial a is similar to leon a beeghly v commissioner supra where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization like the organization in int postgraduate medical foundation v commissioner supra you have contracted for services with individuals who directly control your organization you are similar to medi al foundation v commissioner su ra because f g and could benefit substantially from the manner in which your activities are carried on international postgraduate tional letter cg name of applicant employer_identification_number in order for private benefit to be present it is not required that payment for services to c be reasonable or exceed fair_market_value in est of hawaii supra the tax_court stated nor can we agree with the petitioner that the critical inquiry is whether the payments made to internationa were reasonable or excessive regardiess of whether payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner in est of hawali supra and church by mail supra the organization procured service from for-profits entities although there was no structural relationship between the entities the court inferred from the totality of benefits flowing from the exempt_organization to the for-profit organizations that they had substantial influence over the nonprofit_organizations operations your situation is more egregious in that there is a direct relationship between you and f gcan benefit substantially from your operations private benefit has both qualitative and quantitative connotations in the qualitative sense to be incidental the private benefit must be a necessary concomitant of the activity that benefits the activity at large ie the benefit to the public cannot be achieved without necessarily benefiting private individuals in revrul_70_186 it was found that it would be impossible to accomplish the organization's charitable purposes of cleaning and maintaining a lake without providing benefit to certain private property owners in quantitative sense to be incidental the private interests must not be substantial in the context of the overall public benefit conferred by the activity c receives a substantial amount in developers' fees and the president's salary from her related for profit company is based on the success of d in addition they also control how the funds are being spent per the management_contract between c d c will receive a monthly fee of dollar_figure home for its housing services and dollar_figure owns homes which amounts to an annual income of dollar_figure the budgets for project and project i include developers’ fees totaling dollar_figure the developers’ fees are payments for services needed to design develop and implement the specific project approved under the affordable grant these are the same services that are described in the management_contract per month per home for its accounting services for each a toc since all of the activities that a will be conducting are now being conducted by d we are required to look at the activities that are now being conducted by d even though they have been exempt since date a portion of the developers’ fees went to c we do know that the developers’ fees and all the grant funding is controlled by d and individuals that have a financial interest in related for profit entities have a major influence in the operations of d both f are paid employees of d and are on the board or have been on the board_of a d in addition they both own related for profit entities that have provided services to c d their related subsidiaries similar to bubbling commissioner supra your organization did not demonstrate that the net earning would not inure to the benefit of private individuals and the potential for abuse created because a d are church of universal love well inc v letter cg name of applicant employer_identification_number controlled and influenced by individuals that have a financial interest in c n and o even though g is not an the board_of a and has been removed from the d's board_of directors he has been involved in the activities of d since its formation in and has had a long term working relationship with f this includes the transition from a residential service provider to a support organization for individuals with developmental disabilities c the company that he owns provides free space to d and all of their subsidiaries from to f served as president of p the predecessor organization to d and a 501_c_3_organization p operated residential homes for individuals with developmental disabilities in the central k area in p sold the homes to an unrelated entity the profits from this sale went to the start_up cost for d during this time g was an advisor to p and an executive of a large residential service provider that often leased homes for serving individuals with mental retardation and or developmental disabilities the comprehensive management plan of project is undertaken on behalf of d by c cis the project manager and is responsible for property acquisition and development support this support includes overseeing the selection of the homes inspection of the homes to ensure both suitability for meeting the needs of the residents and being in good condition and the selection of the contractors and other venders needed to under take necessary and appropriate renovations c’s other responsibilities will include developing and implementing a reguiar on- going repair and maintenance program for each home working with the project architect and contractor to make major repairs and renovation as needed for the homes monitoring and paying on a timely basis all bills and expenses related to the upkeep of the homes and obtaining adequate insurance coverage on the homes one of the staff members of c supporting dis g furthermore c will assist d in completing the annual reports required under the terms of the grants the housing finance program for project states o shall acquire improve or construct maintain and operate housing on real_property located at four separate locations to be determined within the county the county shall reimburse d for satisfactory completion of requirements specified in the contract and this exhibit payable in the following manner the sum not to exceed dollar_figure _ shall be paid upon submission of invoices and supporting documentation by d we expressed our concems regarding how an organization that is located in k can effectively manage homes that are located in b effectively manage homes located in b and will be undertaken by property manager to provide support for after hours and emergency issues arising in the homes based on facts submitted your organization contracts out this services toc organization does not manage and maintain the homes a stated that d has the resources and support to a did retain a local therefore your the file contains a supportive property management agreement with the local property manager manager in which they will be responsible for managing and maintaining the condition of the homes you state that the purpose is to provide local on-site support in letter cg b name of applicant employer_identification_number managing and maintaining the homes the manager agrees to provide property management support services to the foundation including a regularly inspecting each home no less than times each year and as requested by foundation for purposes of determining its current condition and the need for maintenance and repairs receiving calls from responding to service provider regarding maintenance and repairs for a home ona 24hour 7day a week basis the foundation acknowledges that manager serves primarily in a supportive role by providing after hour and local on-site services needed to maintain each home undertaking and overseeing maintenance and repairs as outlined in this agreement cooperating and coordinating its activities with the real_estate coordinator designated by the foundation when undertaking appropriate maintenances and repairs at home keeping the foundation fully informed of its activities with respect to the homes including regular reports to the designated real_estate coordinator to ensure that each home is in good repair as required by the b residential landlord tenant act cc d e the foundation will pay a monthly management fee to manager ofdollar_figure per home for which the manager is responsible for providing services during such month tn addition the foundation will agree to pay a service fee to manager of per hour for on-site maintenance and repairs services undertaken at home by the manager the agreement states the foundation's obligation is to maintain adequate property insurance timely pay all mortgages encumbrances homeowner association fees taxes and other assessments on the homes coordinate with the service provider to ensure manager has reasonable access to each home for making inspections undertaking maintenance or making repairs alterations or improvements to the home and pay upon the request of manager for any maintenance and repairs incurred at a home under the terms of this agreement reviewing the two contracts between d -c and d the local property manager there appears to be a number of duplicated services that are provided by the management companies this these services part of the housing services provided by c includes management and maintenance of the properties the contract will provide support to manage the homes in a manner that enables the homes to be maintained as housing for the residents they will also provide support to maintain the homes in good condition and repair and they have the right to retain a local property manager other housing activities conducted by c are searching for homes to be acquired by d provide support needed to close on the purchase of the home or the construction of the home provide support needed to prepare negotiate and execute the lease needed for the home and to monitor compliance of the tenant under the lease during its teem and providing reports to d it appears that a d are merely conduit organizations so they can obtain grants letter cg name of applicant employer_identification_number is to hold title to the homes and apply for grants after reviewing the contract and other information it appears that the only activity to be conducted by a the two support services needed to provide housing to individuals with developmental disabilities are housing services and support living services and they are both being contracted to third parties in addition to the housing services mentioned above c will also provide a with a number of accounting services that include billing and collection depositing all rents and revenues maintaining adequate books_and_records preparing monthly financial reports and distributing access funds in the operating account tod the contract also states that d will provide toc a copy of terms contained in the housing grant documents the financia data on page of the application shows excess revenue of years and we requested an explanation on how these funds will be spent in our letter dated date in your reply you stated that they will be used to purchase and renovate homes when we requested an itemized list of a breakdown of this expense you for tax approved capitol budgets for l m however no actual expenses were submitted the budgets did include developers’ fees we requested a breakdown of the actual developers’ fee and copies of all cancelled checks therefore there were no cancelled checks with c to be the project manager of l m you stated that the developers’ fees were paid to d and however d entered into a management_contract similar to the organizations described in v commissioner supra you have not supplied enough evidence to show that the net_earnings would not inure to the benefit of c n and o salvation nav after e merged into e continued to operate as if the merger never occurred we received financial reports for for e showing net real_estate investments of dollar_figure period ending be managed by c inthe meantime d is continuing to acquire homes that will for tax a review of the facts makes it difficult to distinguish the difference a c d e they all share the same office space c does not charge a or d for rent because the space they occupy is minimal even though they have over dollar_figure is real_estate_assets and own over properties some of the invoices from contractors are addressed to c and others are addressed to d in some instances they are addressed to candd a key_employee of c is also the president of d and is paid on a commission since the affairs of a c and d are irretrievably intertwined that the benefits a hopes to obtain by tax exemption would obviously benefit c f g and letter cg name of applicant employer_identification_number etermination - is ue based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your assets do not inure to private individuals in fact your application demonstrates you operate for the benefit of c f andg therefore your we have also considered your application_for supporting_organization status non-private foundation status under sec_509 of the code in the event that you would qualify for exemption under sec_501 our conclusion regarding your private_foundation classification under sec_509 of the code is based on a number of factors discussed jn the following material section a of the code provides that the term private_foundation does not include an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and sec_50 a a in effect describes as a public charity an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or carry out the purposes of one or more specified organizations described in sec_509 or sec_509 in our discussion of these is8ues we are cognizant of the fact that at all times you are asserting qualification under sec_509 under the operated supervised or controlled by relationship provided in sec_1_509_a_-4 of the income_tax regulations for an organization to qualify as a supporting_organization it must pass the organizational and letter cg name of applicant employer_identification_number operational_test a a relationship_test a b anda control test a c your organization does not pass the operational_test operational_test reg a -4 b provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one of more specified publicly supported organizations if it fails to meet either the organizational_test or operational_test it cannot qualify reg a -4 provides that supported_organization will be regarded as operated exclusively’ to support one or more specified pubilcly supported_organization only if it engages solely in activities which support or benefit the specified publicly supported organizations application of operational_test you are not operated exclusively for the benefit of specified publicly supported organizations as required by sec_509 as describe above your organization was formed to benefit c and the financial interest of f g under the totality of facts and circumstances a failed to meet the operational_test of sec_509 of the code determination - issue based on our analysis of your activities and in light of the applicable law we have determined you do not qualify for tax exclusion from private_foundation_status under sec_509 of the code a did not pass the operational_test summary in conclusion you do not qualify for tax exemption as an organization described in sec_501 of the code even if we determined that you were described in section c of the code you would not qualify as a supporting_organization described in sec_509 of you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your the code letter cg name of applicant employer_identification_number statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading ‘regional office appeal’ the statement of facts item must be declared true under penalties of perjury this may be done b y adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process f you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov farms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies cade sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action f we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters letter cg name of applicant employer_identification_number please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this etter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if you fax robert choi director exempt_organizations rulings agreements letter cg
